                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

ROBERT SARRELS                                                                  PLAINTIFF

v.                          CASE NO. 3:18-CV-00187-BSM

THE LILLY COMPANY                                                             DEFENDANT


                                         ORDER

      Pursuant to the joint stipulation of dismissal [Doc. No. 23], this case is dismissed with

prejudice.

      IT IS SO ORDERED this 22nd day of January, 2020.



                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
